UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 J.A., et al.                                    )
                                                )
                       Plaintiffs,               )
                                                 )
                v.                               ) Civil Case No. 09-0239 (RJL)
                                                 )
 DISTRICT OF COLUMBIA, et al.                    )
                                                )
                       Defendants.               )

                                             ~
                                             UMORDER
                             (February _     ,2010) [# 8,10]

       This case concerns plaintiffs' claims for declaratory and injunctive relief under

the Individuals with Disabilities Education Act of2004, 20 U.S.C. §§ 1400, et seq.

("IDEA"). Plaintiffs have moved to amend their Complaint to add a count alleging

that the District failed to provide an adequate transcript of the due process hearing

from which plaintiffs appeal. Defendants oppose the motion. Based on the parties'

pleadings, applicable law, and the entire record herein, plaintiffs' Motion to Amend is

DENIED.

       Plaintiffs seek to amend their Complaint under Rule 15(a)(2) of the Federal

Rules of Civil Procedure. While the Court is encouraged to grant leave freely "when

justice so requires," Fed. R. Civ. P. 15(a)(2), it is within the Court's discretion to deny

leave for "surticient reason, such as ... 'futility of amendment. '" Firestone v.

Firestone, 76 F.3d 1205,1208 (D.C. Cir. 1996) (quoting Farnan v. Davis, 371 U.S.
178, 182 (1962». Indeed. amendment is futile if the proposed amended claim would
not survive a motion to dismiss. James Madison Ltd. v. Ludwig, 82 F .3d 1085, 1099

(D.C. Cir. 1996). Such is the situation here.

       Plaintiffs' proposed amendment would be futile because the count they seek to

add to their Complaint would not survive a motion to dismiss. Simply put, plaintiffs'

claim regarding the inadequacy of the transcript they received from the District is not

cognizable in this jurisdiction. At best, the District's failure to provide an adequate

transcript amounted to procedural error under the IDEA. See 20 U.S.c.§ 1415(h)(3)

(providing parents "the right to a written ... verbatim record");   a. a.   v. District 0/

Columhia. 573 F. Supp. 2d 41. 48 (D.D.C. 20(8). Procedural errors, however, do not

amount to viable claims under the IDEA unless they affect a student's substantive

rights. Lesesne v. District o/Columbia. 447 F.3d 828, 834 (D.C. Cir. 2006). Indeed,

the proposed Amended Complaint does not even allege that J.A.' s substantive rights

suffered in any way as a result of the incomplete transcript. Accordingly, it is hereby

       ORDERED that plaintiffs Motion to Amend         1#81    is DENIED, and it is further

       ORDERED that defendant's Motion to Remand          1#   101 is GRANTED. The

matter is REMANDED to the J learing Officer to determine the appropriateness of

DCPS' proposed placement of the student at Janney Elementary School for school

year 2008-2009.

      SO ORDERED.




                                                  United States District Judge




                                                                                             2